     Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 1 of 15




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

MARIO COOK,                                )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )                CV419-203
                                           )
SHERIFF JOHN WILCHER,                      )
OFFICER BRAXTON, and                       )
CPL. MUNOZ                                 )
                                           )
                Defendants.                )

         ORDER AND REPORT AND RECOMMENDATION

      Proceeding pro se and in forma pauperis, plaintiff Mario Cook

brings this 42 U.S.C. § 19831 action against Chatham County Sheriff

John Wilcher and two officers at the Chatham County Detention Center

(CCDC), seeking compensation for his injuries from a fall allegedly

caused by a sink detaching from the wall and hitting his knee. See doc.

1.    He filed an Amended Complaint alleging “cruel & unusual

punishment and dangerous living condition[s]” related to the incident.


1 Section 1983 states in relevant part: “Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or the District of
Columbia, subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured
in an action at law, suit in equity, or other proper proceeding for redress. . . .”
                                           1
     Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 2 of 15




Doc. 7. The Court granted his Motion for Leave to proceed in forma

pauperis (IFP), doc. 4, and he has provided all requested documentation,

docs 5 & 6. It now screens his Complaint and Amended Complaint

pursuant to 28 U.S.C. § 1915A 2 to determine whether he has stated a

colorable claim for relief under § 1983.

I.    BACKGROUND

      Plaintiff alleges that on June 30, 2019, a sink fell off the wall of his

cell at CCDC and onto his kneecap while he was washing his clothes.

Doc. 1 at 6. The impact of the sink caused him to fall and hit his head,

elbow, shoulder and back. Id. He asked another inmate to notify the

“wing officer,” Defendant Braxton, of his fall. Id. Braxton reported to

the scene and issued Plaintiff a Jail Division Inmate Disciplinary Report


2 Congress enacted the Prison Litigation Reform Act of 1995 (PLRA), Pub. L. No. 104-
134, 110 Stat. 1321-71, to establish procedures to govern civil complaints filed in
federal court by prisoners and other detainees. Among the PLRA's procedures is the
requirement for this Court to conduct an early screening in all civil cases of any
complaint in which a prisoner seeks redress from a government entity or official. See
28 U.S.C. § 1915A. The purpose of the early screening is to “identify cognizable
claims” in the prisoner's complaint and to dismiss any claims that: (1) are frivolous;
(2) are malicious; (3) fail to state a claim upon which relief can be granted; or (4) seek
monetary relief from a defendant immune from such relief. Id. The Court applies
Federal Rule of Civil Procedure 12(b)(6) standards in screening a complaint pursuant
to § 1915A, Leal v. Ga. Dep't of Corr., 254 F.3d 1276, 1278–79 (11th Cir. 2001). In
doing so, allegations in plaintiff's Complaint are taken as true and construed in the
light most favorable to him. Bumpus v. Watts, 448 F. App'x 3, 4 n.1 (11th Cir. 2011).
Conclusory allegations alone, however, are not sufficient. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (discussing a Rule 12(b)(6) dismissal).

                                            2
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 3 of 15




(“Disciplinary Report”) for leaning on the sink and causing it to fall. Doc.

1-1. Plaintiff then told Defendant Corporal Munoz that he was injured,

and Munoz put Plaintiff into a wheelchair. Doc. 1 at 6. While Plaintiff

claims that he “never went to get seen for [his] injuries,” and “was never

seen for [his] injuries, id., he describes being checked out by a nurse

named “Danmbuch,” doc 1 at 7. He alleges that Nurse Danmbuch “came

to check [him]” and checked his pulse, and that he told her about his

injuries to his neck, back, elbow, and shoulder. Id. The Disciplinary

Report confirms that Danmbuch checked Plaintiff. Doc. 1-1. He is not

satisfied with the treatment he received, claiming that he is in pain since

the incident. Doc. 7 at 1. He does not specifically describe his injuries,

referring only to “injury” to his head, left shoulder, right elbow, lower

back, and neck. Id.

     In his Amended Complaint, Plaintiff notes that “a lot of people have

been complaining about the porcelain sinks” because they leak and move

back and forward on and off the wall. Doc. 7. He alleges that “[t]he

porcelain sinks,” in general, “are not secure on the walls. The screws that

connect the sinks to the walls are detaching from the wall causing the

sink [sic] to come off the wall.” Doc. 7 at 2. That allegation implies that


                                     3
      Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 4 of 15




the sink in his cell was not secure, and that the screws that connected it

to the wall were detaching. He told officers—he doesn’t say who or

when—about the condition of the sink and wrote grievances that were

never answered. Id. at 1. His allegations, however, belie the contention

that jail officials were completely unresponsive, as he expressly concedes

that “the officers that worked Unit 2, one being named in this

complain[t,] said that they put [a] work order in to have the sinks

removed and replaced.” Id.

II.   SECTION 1983 CLAIMS

      Liberally construed, Plaintiff’s pleadings allege violations of the

Eighth Amendment, including conditions-of-confinement claims and

denial-of-medical-care claims.

      A.    Claims Against Sheriff Wilcher

      As an initial matter, Plaintiff names Sheriff Wilcher as a defendant

in this action but does not include any factual allegations supporting a

claim against him in either his initial filing or his Amended Complaint.

See docs. 1 and 7. To the extent Plaintiff asserts a claim against Wilcher

in his supervisory capacity as sheriff, supervisory officials are not liable

under § 1983 for the unconstitutional acts of their subordinates on the


                                     4
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 5 of 15




basis of respondeat superior or vicarious liability. Hartley v. Parnell, 193

F.3d 1263, 1269 (11th Cir. 1999).         Because vicarious liability is

inapplicable to § 1983 actions, a plaintiff must plead that each

government-official defendant, through the individual’s own actions, has

violated the Constitution. Rosa v. Fla. Dep’t of Corr., 522 F. App’x 710,

714 (11th Cir. 2013). Because Plaintiff has not pled any facts to support

a constitutional violation by Wilcher, any claims against him should be

DISMISSED.

     B.     Conditions of Confinement

     The Eighth Amendment requires the state to provide humane

conditions of confinement for those individuals whom it has taken into

its custody. Farmer v. Brennan, 511 U.S. 825, 832 (1994). This includes

the requirement that they “take reasonable measures to guarantee the

safety of the inmates.”     Id. (internal quotation marks and citation

omitted).   A prison official violates the Eighth Amendment when a

substantial risk of serious harm, of which the official is subjectively

aware, exists and the official does not respond reasonably to the risk.”

Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1099 (emphasis

omitted) (quoting Carter v. Galloway, 352 F.3d 1346, 1349 (11th Cir.


                                     5
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 6 of 15




2003)). In other words, the prison official must be deliberately indifferent

to a risk of serious harm to the inmate. Thomas v. Bryant, 614 F. 3d

1288, 1312 (11th Cir. 2010).      To establish deliberate indifference, a

plaintiff must show: (1) an official’s subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is more than

gross negligence. Id. The risk of harm must be “objectively, sufficiently

serious” and result “in the denial of the minimal civilized measures of

life’s necessities” to support a constitutional violation. Farmer, 511 U.S.

at 834.

     Even assuming Plaintiff has alleged facts demonstrating that the

sink posed a substantial risk of harm sufficient to satisfy the objective

element of an Eighth Amendment claim, he fails to allege that any of the

defendants had subjective knowledge of the sink’s condition, recognized

that the sink posed a substantial risk of serious harm, or acted with more

than mere negligence.      See, e.g., McKnight v. McDuffie, 2007 WL

1087280, at *4 (S.D. Ga. April 9, 2007). Plaintiff asserts that he told

“officers” about the condition of his sink and that “a lot of people have

been complaining about the porcelain sinks.” Doc. 7 at 1. However, his

assertions do not identify which “officers” he told about the sink’s


                                     6
     Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 7 of 15




condition. See id. He also refers to grievances he wrote. Id. While these

actions might demonstrate that some unnamed officers knew that

Plaintiff complained about his sink’s condition, it does not show that the

defendants had sufficient knowledge of the sink’s condition or recognized

that it posed a serious risk to Plaintiff. See Moore v. Entrekin, 2017 WL

4681810, at *5 (N.D. Ala. April 18, 2017) adopted 2017 WL 4650852 (N.D.

Ala. October 17, 2017) (stating that even if plaintiff could demonstrate

that defendant officials knew that plaintiff’s bed was missing bolts and

nuts, “he must further show a strong likelihood of injury to the plaintiff

existed.”).

      Finally, even if Plaintiff alleged that the defendants had subjective

knowledge of the sink’s condition, and that they knew that the sink posed

a serious threat of harm, he has not alleged that any failure to act

immediately to correct the problem constitutes more than mere

negligence. For example, in McKnight, the Court found that written

communication and letters about the condition of a bunk bed that

ultimately collapsed on the plaintiff were not sufficient to find that the

sheriff had actual knowledge of any dangerous condition.         2007 WL

1087280, at *5. The Court went on to find that, even if the plaintiff could


                                     7
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 8 of 15




establish that the sheriff was aware of a dangerous condition, he could

not show that the sheriff’s failure to take immediate action to correct the

problem constituted more than mere negligence. Id. (finding that even if

sheriff acted negligently, that a prison official’s negligence in failing to

protect an inmate from a risk of harm does not give rise to a cause of

action under § 1983).

     Unlike McKnight, Cook positively alleges that officials took action.

His Amended Complaint states that “officers that worked Unit 2, one

being named in this complain[t,] said that they put [a] work order in to

have the sinks removed and replaced.”         Doc. 7 at 1.    At most, his

allegations support a claim that one of the officers named in the

complaint (he does not indicate which one) knew about his sink’s

condition and put in a work order to have it replaced. The officer’s action

directly contradicts any claim that that officer, at least, was deliberately

indifferent to Plaintiff’s physical safety.   See, e.g., Moore, 2017 WL

4681810 at *6 (collecting cases where an official’s knowledge of the

dilapidated condition of a bunk bed is insufficient to impute deliberate




                                     8
     Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 9 of 15




indifference to the prisoner’s physical safety to that official). Accordingly,

Plaintiff’s conditions of confinement claims should be DISMISSED. 3

      C.     Denial of Medical Care

      A government official’s “deliberate indifference to the serious

medical needs of prisoners . . .” also violates the Eighth Amendment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). Pleading such a violation

requires that (1) the prisoner suffered a sufficiently serious medical need;

(2) to which the defendants were deliberately indifferent; (3) resulting in

an injury. Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007).

“[A] serious medical need is considered one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention.”

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003) (internal citations

and quotations omitted).         A plaintiff’s mere disagreement with the

medical care provided does not, however, amount to a constitutional

violation. See McElligott v. Foley, 182 F.3d 1248, 1254 (11th Cir. 1999)



3  The opportunity to object to this R&R within 14 days, discussed below, affords
plaintiff an opportunity to resuscitate his claim. He may submit a Second Amended
Complaint during that period if he believes it would cure the legal defects discussed
above. See Willis v. Darden, 2012 WL 170163, at * 2 n. 3 (S.D. Ga. Jan. 19, 2012)
(citation omitted).
                                         9
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 10 of 15




(citation omitted) (“However, not ‘every claim by a prisoner that he has

not received adequate medical treatment states a violation of the Eighth

Amendment.’”).     Moreover, ‘malpractice’ allegations do not suffice.

Jackson v. Franks, 2012 WL 6626020, at * 1 (S.D. Ga. Dec. 19, 2012).

     Plaintiff has failed to plead that he suffered a serious injury

necessitating medical attention. He states that he suffered unspecified

injuries to his head and neck, left shoulder, right knee, right elbow, and

lower back. Docs. 1 at 6; 7 at 1. The extent of these injuries is unclear.

General allegations of head and back injuries, without detail as to their

extent or necessary treatment, cannot support a § 1983 claim. See Young

v. Holmes, 2009 WL 2914188, at *3 (S.D. Ga. Sept. 3, 2009); see also

Burley v. Upton, 257 F. App'x 207, 211 (11th Cir. 2007) (“[L]ower back

pain is not the type of serious condition this circuit requires.”); Martin v.

City of New York, 2012 WL 1392648, at *9 (S.D.N.Y. April 20, 2012)

(“bodily injuries sustained from a slip-and-fall on a wet floor simply do

not rise to the level of a constitutional violation”). Plaintiff does indicate

that at the time of his fall he felt severe pain, and that he is still feeling

pain in these areas, sometimes preventing him from falling asleep. Doc.

7 at 1. While this pain could indicate injuries that are objectively serious


                                     10
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 11 of 15




enough to survive dismissal, in the absence of more specific allegations

that the injuries plaintiff suffered amounted to a “serious medical need,”

he fails to state a claim upon which relief can be granted.

     Plaintiff has also failed to allege that the prison officials’ conduct

was deliberately indifferent. Plaintiff’s allegation that he was checked

out by a nurse after the incident positively contradicts his allegation that

he “never went to get seen for [his] injuries.”       Doc. 1 at 6-7.     His

disagreement with the nurse’s course of treatment is not enough to state

a cognizable claim. See Hamm v. Dekalb County, 774 F.2d 1567, 1575

(11th Cir. 1985) (“Although [Plaintiff] may have desired different modes

of treatment, the care the jail provided did not amount to deliberate

indifference.”); Young, 2009 WL 2914188, at *3.

     Plaintiff does suggest that Nurse Danmbuch indicated that he

would need to get an x-ray to see if he damaged anything to his body, and

an MRI to see if his brain was damaged. Doc. 1 at 7. “A medical decision

not to order an X-ray, or like measures, does not represent cruel and

unusual punishment. At most it is medical malpractice. . . .” Estelle, 429

U.S. at 107. If, however, Plaintiff did not receive the diagnostic x-ray or

MRI mentioned by the nurse because of delays for non-medical reasons,


                                    11
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 12 of 15




or because prison officials knowingly interfered with this prescribed

course of treatment, then Plaintiff’s claim might survive. See Bingham

v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011). At this point, without

more, he has not alleged the “deliberate indifference” necessary to

support a violation of the Eighth Amendment.

     Plaintiff’s Complaint does not state a § 1983 claim for inadequate

medical care. However, the allegations suggest that he could remedy

these failings by providing additional factual detail as to the seriousness

of his injuries and additional factual detail as to the reason he was never

taken for further diagnostic testing after his fall. A pro se plaintiff is

entitled to at least one opportunity to amend potentially viable claims.

Jenkins v. Walker, 620 F. App’x 709, 711, (11th Cir. 2015) (citing Bank v.

Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner

v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n.1 (11th Cir.

2002) (en banc)) (“When a more carefully drafted complaint might state

a claim, a district court should give a pro se plaintiff at least one chance

to amend the complaint before the court dismisses the action.”); see also

Fed. R. Civ. P. 15(a)(2)(courts should grant leave to amend “freely . . .

when justice so requires”). Accordingly, the Court will afford him a single


                                    12
     Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 13 of 15




opportunity to amend his complaint to more fully plead his claim that

prison officials were deliberately indifferent to a serious medical need.

      Plaintiff is DIRECTED to file an amended complaint no later than

fourteen days from the date of this order correcting the deficiencies noted

above. 4 Plaintiff, however, is advised that his amended complaint will

supersede the original complaint and therefore must be complete in itself.

See Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345, 1345

n.1 (11th Cir. 1999) (“An amended complaint supersedes an original

complaint”); Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. &

Canada, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982) (“As a general rule, an

amended complaint supersedes and replaces the original complaint

unless the amendment specifically refers to or adopts the earlier

pleading”).     Failure to comply will result in a recommendation of

dismissal.




4 Under the “prison mailbox rule,” any reply will be deemed filed on the day Cook
submits it to prison authorities for mailing. See, e.g., Williams v. McNeil, 557 F.3d
1287, 1290 n. 2. (11th Cir. 2009) (“Under the ‘prison mailbox rule,’ a pro se prisoner’s
court filing is deemed filed on the date it is delivered to prison authorities for
mailing.”); Washington v. United States, 243 F.3d 1299, 1301 (11th Cir. 2001)
(“Absent evidence to the contrary in the form of prison logs or other records, we will
assume that [a prisoner’s] motion was delivered to prison authorities the day he
signed it . . . .”).
                                          13
       Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 14 of 15




III.    CONCLUSION

        In summary, Defendant Sheriff Wilcher should be DISMISSED

from this action. Plaintiff’s claim for an Eighth Amendment violation

based on the conditions of his confinement should be DISMISSED.

Finally, Plaintiff is DIRECTED to file an amended complaint addressing

the defects in his claim that he was denied medical care, discussed above,

no later than fourteen days from the date of this order.

        Meanwhile, it is time for plaintiff to pay his filing fees. Plaintiff’s

prisoner trust fund account statement reflects $63.66 in average monthly

deposits. Based upon his furnished information, he owes a $12.73 initial

partial filing fee. See 28 U.S.C. § 1915(b)(1) (requiring an initial fee

assessment “when funds exist,” under a specific 20 percent formula).

Furthermore, the custodian also shall set aside 20 percent of all future

deposits to the account, then forward those funds to the Clerk each time

the set aside amount reaches $10, until the balance of the Court’s $350

filing fee has been paid in full.

        This Report and Recommendation (R&R) is submitted to the

district court judge assigned to this action, pursuant to 28 U.S.C. §

636(b)(1)(B) and this Court’s Local Rule 72.3. Within 14 days of service,


                                       14
    Case 4:19-cv-00203-WTM-CLR Document 8 Filed 05/21/21 Page 15 of 15




any party may file written objections to this R&R with the Court and

serve a copy on all parties.        The document should be captioned

“Objections to Magistrate Judge’s Report and Recommendations.” Any

request for additional time to file objections should be filed with the Clerk

for consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED and REPORTED and RECOMMENDED, this

21st day of May, 2021.

                                   ______________________________
                                     ____________________________
                                   CHRISTO
                                    HRISTOPHER
                                          T PH E L. RAY
                                            P ER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     15
